Order denying motion to punish judgment debtor reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted upon the authority of Canda v. Gollner (73 Hun, 493), and proceeding remitted to the Special Term to ascertain and determine the damages suffered by the judgment creditor by reason of the assignment. According to the respondent’s brief, we learn that the judgment debtor’s assets realized but sixty-two dollars and fifty cents. As the assignment does not seem to have been made in bad faith, although misconceived, we think the loss of the judgment creditor should be based upon what was realized from the assigned property or the fair value thereof. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.